Exhibit 99.1 PRESS RELEASE deltathree Reports First Quarter 2009 Financial Results First Quarter 2009 Revenues Increase Sequentially to $5.3 Million Growth in VoIP Reseller Business and Cost Efficiency Measures Drive Improved Bottom Line and Cash Flow Performance New York, NY – May 14, 2009 – deltathree, Inc. (OTCBB: DDDC.OB), a well-known provider of Voice over Internet Protocol (VoIP) hosted communications solutions for resellers, end-users and service providers, today announced financial results for the first quarter 2009 ended March 31, Mr. Effi Baruch, interim Chief Executive Officer and President, and Senior Vice President of Operations and Technology of deltathree, stated, “Our first quarter 2009 financial results are highlighted by several important financial achievements, as deltathree returned to top-line sequential revenue growth and reported material improvements in reducing the company’s GAAP (as defined below) net loss (as well as non-GAAP adjusted EBITDA loss). The company’s financial performance improvements are a direct result of our strategic initiatives focused on stabilizing and growing our core international VoIP reseller solutions business as well as materially reducing company-wide operating expenses and improving profitability. deltathree also made significant progress in terms of improving its quarterly cash utilization and operating cash flow performance. At quarter end, total cash, cash equivalents, restricted cash and short-term investments rose to $2.9 million, as the company strengthened its balance sheet followingthe net receipt of $1.07 million in cash related to the closing of the recently-announced equity transaction with D4 Holdings, LLC. “Overall, we are pleased with the progress made during the first quarter and we believe that these results establish a solid foundation upon which to leverage our improved operating efficiencies going forward,” concluded Mr.
